Citation Nr: 0915698	
Decision Date: 04/27/09    Archive Date: 05/07/09

DOCKET NO.  06-14 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for an 
acquired psychiatric disorder.  

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
bilateral knee disorder.  

3.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for an 
unspecified disorder on the left side of the trunk.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine 
Corps from February 1976 to April 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.


FINDINGS OF FACT

1. An unappealed RO decision in August 1980 denied the 
Veteran's claim for service connection for a psychiatric 
disorder.  A subsequent June 1998 rating decision reopened 
this claim but denied service connection for a psychiatric 
disorder on the merits; in this latter decision, the RO also 
denied the Veteran's claims for service connection for 
bilateral knee and left trunk disorders.  The June 1998 
decision was not appealed.

2.  Evidence received since the June 1998  RO decision of 
record regarding claims for entitlement to service connection 
for a psychiatric disorder, a bilateral knee disorder, and a 
left trunk disorder do not relate to previously unestablished 
facts necessary to substantiate any of the underlying claims; 
the evidence does not raise a reasonable possibility of 
substantiating the claims.





CONCLUSIONS OF LAW

1.  The June 1998 RO decision denying service connection for 
a psychiatric disorder, a bilateral knee disorder and a left 
trunk disorder became final.  38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.160(d), 20.1103 (2008).

2.  New and material evidence has not been received to reopen 
a claim for entitlement to service connection for a 
psychiatric disorder.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2008).

3.  New and material evidence has not been received to reopen 
a claim for entitlement to service connection for a bilateral 
knee disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2008).

4.  New and material evidence has not been received to reopen 
a claim for entitlement to service connection for a left 
trunk disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide.  While no longer required, 
in this instance VA asked the claimant to provide any 
evidence in his possession that pertains to the claim.  See 
38 C.F.R. § 3.159.  Such notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits is issued by the agency of original 
jurisdiction.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  In new and material evidence claims, the VCAA notice 
must include the evidence and information that is necessary 
to reopen the claims and the evidence and information that is 
necessary to establish the underlying claims for the benefit 
sought.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).  

In a VA letter of November 2004, the Veteran was notified of 
the information and evidence needed to substantiate and 
complete his claims to reopen and the underlying claims for 
service connection.  He was also specifically informed as to 
what evidence he was to provide and to what evidence VA would 
attempt to obtain on his behalf.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); see Beverly v. Nicholson, 19 Vet. App. 
394, 403 (2005); Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Kent, supra.
  
While notice of the Dingess elements did not occur in this 
case prior to initial adjudication, remedial notification was 
provided in a March 2006 VA letter, followed by a re-
adjudication in a supplemental statement of the case, curing 
any defect as to timing.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant 
notification followed by re-adjudication of the claim, such 
as an SOC or SSOC, is sufficient to cure a timing defect).

The Veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, the Veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claims by VA. 

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
Veteran.  There is no indication of any outstanding treatment 
records or other relevant evidence.  The Veteran has not 
submitted any competent evidence that suggests either a 
current disability in the left trunk, or a nexus between 
service and a current psychiatric disorder or a bilateral 
knee disability.  Absent the receipt of new and material 
evidence as in this case, there is no duty to provide an 
examination or medical opinion.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4)(C)iii. 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the Veteran.  38 U.S.C.A. § 5103; 38 
C.F.R. § 3.159.

Legal Criteria-New and Material Evidence

In general, decisions of the agency of original jurisdiction 
(the RO) or the Board that are not appealed in the prescribed 
time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. 
§§ 3.104, 20.1100, 20.1103.  The exception to this rule is 38 
U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  See Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Evidence presented since the 
last final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Legal Criteria-Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran experiences a 
disability resulting from an injury or disease contracted in 
line of duty, or for aggravation of a preexisting injury or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  That an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

For certain chronic disorders, such as arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309 (2008).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997). 

Analysis

The Veteran's original claim for service connection for a 
psychiatric disorder was denied by an unappealed RO decision 
in August 1980 on the basis that there was no evidence of a 
current diagnosis of the claimed disability.  The Veteran's 
claim to reopen was granted by a June 1998 decision on the 
basis of a current diagnosis but the RO denied the claim for 
service connection for a psychiatric disorder on the merits 
as there was no competent evidence of a nexus to service.  
The RO also denied the Veteran's original claims for service 
connection for a bilateral knee disorder and an unspecified 
disorder in the left trunk at that time on the bases that 
there was no competent evidence of a diagnosis of a disorder 
in the left trunk, and that there was no competent evidence 
of a nexus between a bilateral knee condition and service.  
The June 1998 RO decision was also not appealed and became 
final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.1103.

The record indicates that the Veteran has current diagnoses 
of depression and osteoarthritis of both knees, but medical 
and X-ray evidence of such was considered in the 1998 RO 
decision.  The RO acknowledges that the Veteran complained of 
pain in the left ribs during service; however, there was 
nothing that showed a chronic disability involving the left 
trunk or more specifically the ribs at the time of the 1998 
decision.  In order to reopen the claims for service 
connection, the Veteran must submit new and material 
evidence.  See 38 C.F.R. § 3.156.  

Since filing the current petition to reopen, the Veteran has 
submitted copies of post-service treatment as well as his own 
lay statements.  The evidence is new, in that it was not of 
record at the time of the last final decision of record; 
however, it is not material.  In order for the Veteran to 
succeed on his claims to reopen, he must submit evidence that 
tends to show that the bilateral knee and psychiatric 
disabilities are related to service, and that there is in 
fact a current disability involving a left rib or ribs or 
left side of the trunk.  None of the additional evidence in 
question establishes facts necessary to substantiate the 
underlying claims for service connection.  See 38 C.F.R. 
§ 3.156.  The Veteran has submitted lay testimony, in which 
he essentially repeats his arguments that he was injured in 
service and that he became depressed because of service; 
however, that evidence is merely cumulative and redundant, 
and cannot be considered new and material.  Mere lay 
assertions of medical status do not constitute competent 
medical evidence.  Moray v. Brown, 5 Vet. App. 211, 214 
(1993) ("lay persons are not competent to offer medical 
opinions").

The Veteran's representative has argued that there is 
deficiency in the record regarding the lack of a medical 
examination addressing etiology.  The Board notes that the 
Veteran was scheduled for an examination in June 1998 
regarding the claims for service connection pending at that 
time; however, he failed to report as requested.  The claims 
were then decided on the evidence of record, and became final 
when the Veteran did not initiate an appeal.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.160(d), 20.1103.  In any event, as noted 
in duty to notify and assist analysis above, there is no duty 
to provide for an examination or medical opinion with respect 
to any of the three issues on appeal in the absence of 
receipt of new and material evidence.  38 C.F.R. 
§ 3.159(c)(4)(C)iii.  No evidence has been received that, 
either by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate any of the three claims at issue.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claims.  38 U.S.C.A. § 
5107(b); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt 
rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).


ORDER

The application to reopen a claim for entitlement to service 
connection for an acquired psychiatric disorder is denied.  

The application to reopen a claim for entitlement to service 
connection for a bilateral knee disorder is denied.  

The application to reopen a claim for entitlement to service 
connection for an unspecified disorder on the left side of 
the trunk is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


